Citation Nr: 1523017	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  15-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction of the rating for bilateral hearing loss from 40 percent to 30 percent, effective November 1, 2014.

2.  Propriety of the reduction of the rating for chronic lumbosacral strain from 20 percent to 10 percent, effective November 1, 2014.

3.  Propriety of the reduction of the rating for fracture of right wrist, non-dominant, from 10 percent to noncompensable, effective November 1, 2014.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active from January 1954 to January 1958, from April 1958 to April 1962, and from April 1966 to April 1974.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The August 2014 decision, which reduced the rating for the Veteran's bilateral hearing loss from 40 percent to 30 percent, for chronic lumbosacral strain from 20 percent to 10 percent, and for fracture of right wrist, non-dominant, from 10 percent to noncompensable, all effective November 1, 2014, did not assess whether the examinations used to support the reductions were more/less or equally as full and complete as the examinations upon which the ratings were based, and did not assess whether it was reasonably certain that the Veteran's improvement would be maintained under ordinary conditions of life.


CONCLUSION OF LAW

The August 2014 decision that reduced the rating for bilateral hearing loss from 40 percent to 30 percent, for chronic lumbosacral strain from 20 percent to 10 percent, and for fracture of right wrist, non-dominant, from 10 percent to noncompensable, each effective November 1, 2014, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants restoration of the 40 percent disability rating for the Veteran's bilateral hearing loss, the 20 percent for chronic lumbosacral strain, and 10 percent for fracture of right wrist, non-dominant, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary. 

In a January 2014 rating decision, the RO proposed to reduce the disability ratings for the Veteran's bilateral hearing loss from 40 percent to 30 percent, for chronic lumbosacral strain from 20 percent to 10 percent, and for fracture of right wrist, non-dominant, from 10 percent to noncompensable, each effective November 1, 2014, after the Veteran underwent VA examinations in August 2009 and in December 2013.  VA notice of the proposed reductions was issued to the Veteran in January 2014.  In an August 2014 rating decision, the RO reduced the disability ratings as proposed.

The Veteran contends that his service-connected bilateral hearing loss, chronic lumbosacral strain, and fracture of right wrist, non-dominant did not improve to warrant the reductions in the corresponding ratings.

Generally, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §§ 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated). 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992); see also VAOPGCPREC 29-97; 62 Fed. Red 63604 (1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the August 2014 rating reductions caused the Veteran's combined disability rating to be reduced from 80 percent to 70 percent, which, in turn, reduced the Veteran's monthly rate of compensation.  The provisions of 38 C.F.R. § 3.105(e) are, therefore, applicable in this case.  In making this decision, the Board observes that the ratings assigned to other service-connected disabilities were increased subsequent to the reduction actions at issue herein.  The increased ratings assigned to these other service-connected disabilities were made effective on November 10, 2014, which increased the Veteran's overall rating to 80 percent, effective November 10, 2014.  Although these increased ratings returned the Veteran's overall rating to the pre-reduction level, payment of compensation at the 80 percent overall rate was not effective until December 1, 2014.  As such, the Veteran's overall rating and rate of monthly compensation was reduced for the entire month of November 1, 2014, due to the reduction actions captioned above.

As for compliance with 38 C.F.R. § 3.105(e), the reduction was effective November 1, 2014, more than 60 days after issuance of the notice of the proposed rating reduction in January 2014.  Thus, the provisions of 38 C.F.R. § 3.105(e) were met.

With regard to the propriety of the rating reductions, VA regulations provide that with respect to ratings that have continued for long periods at the same level (5 years or more), it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life.  Id.  These provisions also prohibit a reduction on the basis of a single examination.  Id. 

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, although material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).

The 40 percent rating assigned to the Veteran's service-connected bilateral hearing loss and the 10 percent rating assigned to his service-connected fracture of right wrist, non-dominant, were granted effective October 21, 2003.  The 20 percent rating assigned to the Veteran's service-connected chronic lumbosacral strain was granted effective October 31, 2004.  Consequently, the Veteran's disability ratings fall under the special provisions as they were in effect for greater than five years prior to the proposed reductions.  See Brown v. Brown, 5 Vet. App. 413, 418 (1995) (providing, inter alia, that if a reduction actually takes effect after a rating has been in effect for five years, then it is a reduction of a rating which has continued for five years or more and is hence subject to the requirements of 38 C.F.R. § 3.344(a)).

The provisions of 38 C.F.R. § 3.344(a) set forth that before a stabilized rating can be reduced, the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; and that examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction.  Further, ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  Additionally, although material improvement in the physical or mental condition is clearly reflected, the evidence must make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  After considering all the evidence, the Board finds that the four requirements set forth above have not been met, specifically with regard to the first and fourth requirements. 

With respect to the first requirement, in the January 2014 rating decision wherein the reductions were proposed, the RO listed and reviewed all of the relevant evidence of record dated in and after 2004, as well as September 2004 and October 2009 rating decisions and all the evidence contained therein.  The RO proposed the reduction subsequent to December 2013 VA examinations.  In the January 2014 proposed reductions rating decision, the RO determined that the evidence did not show that the Veteran met the requirements for a 40 percent rating for bilateral hearing loss; a 20 percent rating for chronic lumbosacral strain; or a 10 percent rating for fracture of right wrist, non-dominant.  In so doing, the RO limited its analysis to comparing the results from October 2009 VA examinations to the results from December 2013 VA examinations to ascertain whether there was sustained improvement of the Veteran's symptoms with respect to each of the service-connected disabilities.  The RO ultimately determined that each the Veteran's three disabilities demonstrated sustained improvement.  Despite the determination of sustained improvement, the RO did not make a specific determination as to whether the examinations supporting the reductions were full and complete, and did not make an assessment as to whether the examinations supporting the reduction were more/less than or equally as full and complete as the examinations upon which the 40 percent rating for bilateral hearing loss; the 20 percent rating for chronic lumbosacral strain; or the 10 percent rating for fracture of right wrist, non-dominant, were based.  As such, the Board finds that RO did not satisfy the first requirement under 38 C.F.R. § 3.344(a).

With respect to the fourth requirement, the RO's August 2014 decisions to reduce were not in accordance with law because the RO did not discuss or make findings that it was reasonably certain that the alleged improvement of the Veteran's service-connected disabilities would be maintained under the ordinary conditions of life.

For the reasons discussed above, the Board finds that the August 2014 rating decision that reduced the ratings for the Veteran's bilateral hearing loss, chronic lumbosacral strain, and fracture of right wrist, non-dominant, effective November 1, 2014, is void ab initio because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the August 2014 reductions of the disability rating are void ab initio, no further discussion is warranted as to whether the reductions were proper based on the evidence of record.


ORDER

The 40 percent rating for bilateral hearing loss is restored, effective the date of the reduction, and the appeal is granted.

The 20 percent rating for chronic lumbosacral strain is restored, effective the date of the reduction, and the appeal is granted.

The 10 percent rating for fracture of right wrist, non-dominant, is restored, effective the date of the reduction, and the appeal is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


